Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou (CN108399882).
Claims 1 and 16, Zou discloses a gate driving circuit, comprising a plurality of gate driving units, each of the gate driving units comprising: a cascading unit, configured to output a cascading signal; a first output unit, configured to output a first driving signal (GO/GOUT, Figs. 1, 3, 4); and a second output unit, configured to output a second driving signal (FPO/FPOUT, Figs. 1, 3, 4); wherein the first driving signal is a wave signal and the second driving signal is a constant voltage signal or the first driving signal is a constant voltage signal and the second driving signal is a wave signal (Fig. 7, G1 and G2 are waves and FP1 and FP2 are constant in period T1, G1 and G2 are constant and FP1 and FP2 are waves in period T2; Fig. 13, GOUT and FPOUT). Zou does not explicitly disclose the constant voltage is a high voltage. However, it would have been obvious to one of ordinary skill in the art that Zou’s constant voltage can be considered as a high voltage because It depends on how high is considered a high voltage. 

4.	Claim(s) 2-5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou as applied to claims 1 and 16 above, and further in view of Xue (US 2020/0357341).
Claim 2, Zou does not but Xue teaches a first bootstrap output module (M21), configured to pull up an output voltage level of the first output unit ([0038], [0039], see machine translation); and a first pull-down maintaining module (M41), configured to pull down and maintain the output voltage level of the first output unit ([0045], see machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Xue’s features in the invention of Zou because Xue’s features allow the gate driving circuit to control the voltage up and down. 
Claim 3, the combined Zou and Xue teaches the first bootstrap output module is electrically connected to the first pull-down maintaining module, and the first pull-down maintaining module controls the first bootstrap output module to output the first driving signal of the constant high voltage.
Claim 4, Zou does not but Xue teaches a second bootstrap output module (M22), configured to pull up an output voltage level of the second output unit ([0038], [0039], see machine translation ); and a second pull-down maintaining module (M42), configured to pull down and maintain the output voltage level of the second output unit ([0045], see machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Xue’s features in the invention of Zou because Xue’s features allow the gate driving circuit to control the voltage up and down.
Claim 5, The combined Zou and Xue teaches the second bootstrap output module is electrically connected to the second pull-down maintaining module, and the second pull-down maintaining module controls the second bootstrap output module to output the second driving signal of the constant high voltage.
	Claim 17, see the rejections of claims 2-3 above
	Claim 18, see the rejections of claims 4-5 above.

5.	Claims 6-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of record do not teach or suggest the claimed features.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/Primary Examiner, Art Unit 2627